Citation Nr: 0818114	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  06-00 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include major depression with psychotic features 
and schizoaffective disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from October 1990 to 
October 1994.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in March 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California in which service connection for major 
depressive disorder with psychotic features was denied.


FINDING OF FACT

The medical evidence establishes that the veteran is 
diagnosed with an acquired psychiatric disorder, to include 
major depression with psychotic features and schizoaffective 
disorder that had its onset during the veteran's active 
service.


CONCLUSION OF LAW

The criteria for service connection for an acquired 
psychiatric disorder, to include major depression with 
psychotic features and schizoaffective disorder have been 
met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(b) 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable action taken, discussion of whether 
VA has met its duties of notification and assistance is not 
required, and deciding the appeal at this time is not 
prejudicial to the veteran.

The veteran seeks entitlement to service connection for an 
acquired psychiatric disorder.  

Service connection may be established for disability 
resulting from injury or disease incurred in service. 38 
U.S.C.A. § 1110. Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service. A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service. See Pond v. West, 12 Vet. App. 341 (1999).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post- 
service development of a presumptive disease such as 
psychoses, to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107. A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also, 38 C.F.R. § 3.102. When a veteran seeks benefits and 
the evidence is in relative equipoise, the veteran prevails. 
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The 
preponderance of the evidence must be against the claim for 
benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 
(1996).

The veteran's reports of medical examination and history at 
entrance to active service show no psychiatric diagnoses, 
defects, complaints, or other findings. 

Service medical records show that the veteran was treated in 
service for headaches throughout his active service which, at 
one point, were described as occurring every day and lasting 
two to three hours.  The examiner observed the veteran had 
poor language skills and was unable to communicate his 
symptoms.  He was diagnosed with probable vascular headaches 
in 1990, just after entering active service and, later, just 
before he was discharged in 1994, he was diagnosed with 
tension headaches.  A report of examination at discharge is 
not of record.

VA and non-VA treatment records show treatment for depression 
and major depression with psychotic features beginning in 
1997.  The veteran was subsequently diagnosed with 
schizoaffective disorder.  The record contains several 
statements by the veteran's treating private and VA 
physicians that convey the opinion that the veteran's 
psychiatric symptoms had their onset during active service.  
In pertinent part, two such opinions are based on a review of 
the veteran's service medical records as well as interview 
and treatment of the veteran over a period of time.

In a February 2008 statement, the veteran's treating VA 
physician, an M.D. and Chief of the Mood Disorders Clinic, 
diagnosed the veteran with schizoaffective disorder.  
Acknowledging that it was the veteran's subjective reported 
history that his symptoms had their onset during active 
service, the physician observed that service medical records 
demonstrated treatment for tension headaches and the 
veteran's inability, due to language barrier, to communicate 
the totality of his symptoms-including depression and 
hallucinations.  The physician opined that the veteran's 
reported history, combined with the observations made in the 
service medical records, indicated that the diagnosed 
schizoaffective disorder had its onset during service.  This 
opinion is consistent with a history as reported by another 
treating VA physician, a Ph.D. and Chief of the Day Treatment 
Center where the veteran was hospitalized in 2000.  The 
veteran was then diagnosed with depression with psychotic 
features and suicidal thoughts with a reported onset of over 
five years.

In a February 2008 statement, the veteran's private treating 
physician, an M.D., also noted he had reviewed the veteran's 
service medical records.  The physician concurred in the 
diagnosis of schizoaffective disorder and offered his opinion 
that the persistent complaints of and treatment for headaches 
and throat pain, diagnosed as tension headaches without 
explanation, tests or consultations, were manifestations of 
his underlying psychiatric symptoms and maladjustments.  The 
physician explained that the veteran did not complain of 
symptoms in psychological terms or seek treatment for them at 
least partially out of a sense of shame and guilt commonly 
seen and perceived in his ethnic culture.  

The veteran has submitted several lay statements, including 
that of a cousin, a friend, and an uncle who knew him before 
and after his active service, and that of two soldiers who 
served with him during part of his active service, and a 
friend who knew him form church during his active service.  
One of the soldiers joined military service with the veteran 
and, while they did not complete their service together, the 
soldier attested to his knowledge of the veteran before and 
after his service, and his confidences during service.  In 
aggregate, the witnesses attested that the veteran exhibited 
no obvious psychiatric symptoms prior to his active service, 
but that following his active service he appeared depressed, 
withdrawn, spoke of hearing voices, described having a sense 
of guilt, appeared sad, seemed to miss more days of work than 
he worked although he'd previously been very hard-working, 
and didn't want to socialize with people.  His uncle stated 
that he visited the veteran during his active service and the 
veteran confided that he felt everyone was watching him and 
talking about him, and he heard voices.  His mother and 
cousin reported that the veteran expressed feelings of 
loneliness and sadness during telephone calls when he was on 
active duty.  One of the soldiers with whom he served 
reported the veteran confided he had a hard time with English 
during his active service and that a non-commissioned officer 
struck him in the head.  He was under a lot of stress and he 
complained of feeling depressed, problems sleeping, and 
headaches. 

The statements of the veteran and his witnesses demonstrate a 
continuity of symptomatology from active service to the 
present.  In particular, the veteran's uncle and the fellow 
service-members attest to their observations that the veteran 
complained of hearing voices, appeared depressed, and 
confided that he felt depressed and stressed during active 
service.  In addition, one service member indicated that the 
veteran confided he had been attacked during active service.  
Service medical records do show that the veteran reported 
complaints of headaches, but that his language skills were 
such that he was unable to report the totality of his 
condition.  The VA and non-VA medical expert opinions, taken 
in context with these statements, are probative.  All the 
physicians opined that the veteran's acquired psychiatric 
condition had its onset during active service.  Two of the 
physicians reviewed the veteran's service medical records, 
including his complaints of headaches and inability to report 
fully his symptoms due to his difficulty with language.  All 
the physicians reported the veteran's history of symptoms 
beginning during active service-a reported history that is 
corroborated by the veteran's service medical records and the 
statements of his lay witnesses.

There are no opinions or findings showing that the veteran's 
diagnosed acquired psychiatric condition is not the result of 
his active service.

Service connection for an acquired psychiatric condition to 
include major depression with psychotic features and 
schizoaffective disorder is warranted. 


ORDER

Service connection for an acquired psychiatric disorder, to 
include major depression with psychotic features and 
schizoaffective disorder is granted.





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


